Exhibit 10.70

ADDENDUM TO
OUTPERFORMANCE AWARD AGREEMENT


This Addendum to Outperformance Award Agreement (the “Addendum”) is made a part
of each Outperformance Award Agreement (each, an “Outperformance Award
Agreement”) between you and Hudson Pacific Properties, Inc. (the “Company”)
evidencing an outstanding outperformance award (each, an “Outperformance Award”)
held by you under the Company’s 2010 Incentive Award Plan, as amended (the
“Plan”). Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Outperformance Award Agreement.


Pursuant to Section 3.12 of your Outperformance Award Agreements, the terms of
each of your Outperformance Awards have been amended as follows, effective as of
February 25, 2014 (the “Effective Date”):


The second sentence of the definition of “Relative TSR Component” shall be
amended by replacing: (i) each reference to the phrases “Relative Per Share
Value” and “Relative Per Share Value on such date” with the phrase “Aggregate
Market Capitalization as of such date” and (ii) each reference to the phrase
“Initial Per Share Value” and “Initial Per Share Value on such date” with the
phrase “Aggregate Baseline Capitalization Value on such date”.


As of the Effective Date, this Addendum amends each of your Outperformance Award
Agreements covering your Outperformance Awards and shall be and is hereby
incorporated in and forms a part of each such Outperformance Award Agreement.


Except as expressly provided herein, all terms and conditions of your
Outperformance Award Agreement(s) shall remain in full force and effect.






HUDSON PACIFIC PROPERTIES, INC.




By:    /s/ Victor J. Coleman
Victor J. Coleman
Chairman and Chief Executive Officer















